DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Group 1 claims 1 – 12.  Claims 13 - 15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/07/2022.  The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 5,277,063 Humhauser J. Thomas (‘Thomas hereafter), 
U.S. 5,214,585 Fredric F. Ehrich (‘Ehrich hereafter), 
U.S. 2019/0242774 Schenck RoTec Trukenmueller (‘Trukenmueller hereafter), 
Texas A&M Turbomachinery Laboratory Projects, Ray Kelm et al. (‘Kelm hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 15 are currently being examined. 
Claims 13 - 15 have been withdrawn.
No Claims have been canceled.
Claims 4 - 7 are objected to for allowable subject matter.

Drawings
Figures 1, 2 & 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: items 94 (Fig 1), 96 (Fig 1), 111 (Fig 2), 112 (Fig 2), W3 (Fig 2) are not recited in the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8 - 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Texas A&M Turbomachinery Laboratory, Ray Kelm et al. (‘Kelm hereafter).

Regarding Claim[s] 1, Kelm discloses all the claim limitations including: A rotor balancing method for a gas turbine (Kelm, Pg 1 Abst, “purpose of this tutorial is to describe details related to shop and field balancing of turbomachinery), the method comprising: 
providing a rotor (Kelm, Pg 2, “DEFINITION OF UNBALANCE,”  “Unbalance will occur anytime a rotor or a component mounted on a rotor has a mass center (or center of gravity, i.e. cg.) that is not coincident with the axis of rotation.”) comprising: 
a first bearing and a second bearing (Kelm, Pg 2, “It is possible to measure the dynamic force in a balance machine, but not possible when operating the machine on the rotor support bearings as is the case for either high speed shop balancing or field balancing.”), and 
a plurality of correction planes comprising a first correction plane (Kelm, Pg 3 - 4, “It should be noted that for API standards U is specified referenced to the journal reaction force (due to static weight) and is generally assumed to be one correction plane per bearing (two for most machines). For comparison, the allowable unbalance for the rotor (commonly split between two planes) can be calculated from the equation above using W as the total rotor weight” and 
a second correction plane wherein a first balancing weight is attached to the first correction plane (Kelm, Pg 3, “It should be noted that for API standards U is specified referenced to the journal reaction force (due to static weight) and is generally assumed to be one correction plane per bearing (two for most machines).” and remains attached for all following influence runs; 
performing a first influence run by: 
running the rotor at an intended balance speed and recording a first set of vibration measurements at the first bearing and the second bearing (Kelm, Pg 6, “It should be noted that high speed shop balance ("at speed balance") is normally accomplished by making balance corrections to more than 2 correction planes for the purpose of reducing unbalance response at or approaching multiple critical speeds. Therefore, 4 shop correction planes for high speed rotor balancing may be required for appropriate balance for the entire speed range.” Pg 7, “The machine to be balanced is operated at full or reduced speed and the synchronous vibration amplitude and phase are measured and recorded.”), 
wherein vibrations detected at the first bearing have a smaller magnitude than the vibrations detected at the second bearing (Kelm, Pg 14, There are several examples where using Weighted/Scaled Least Squares may be beneficial. For example, if you are balancing a rotor with bearings that have different clearances the acceptable vibration may be different at each bearing.” Different vibrations where one bearing has a smaller magnitude than the other); 
providing a data set comprising a reference influence vector of the second correction plane (Kelm, Pg 16, “Influence Coefficient Calculation,”), 
wherein the reference influence vector is an influence vector of a reference rotor of a same production type as the rotor (Kelm, Pg 16, “Influence Coefficient Calculation,”  “The vibration data from the three runs along with the trial weight vectors were used to calculate a set of influence coefficients using
the procedure outlined above.” Experience from balancing of previous rotors of the same production type is used to determine the mass and the angular location of the first calibration weight); 
fitting a first calibration weight (Kelm, Pg 4, API = American Petroleum Institute: “APl Describes a method for verifying that the residual unbalance of a rotor falls within the standard 4 W /N tolerance. This test is conducted after final low-speed balance of a rotor assembly is completed in a shop. A trial weight equal to twice the 4W/N tolerance for hard bearing balance machines (four times 4W/N for soft bearing machines) is applied at six equally spaced angular positions at each balance planes with the rotor operated at the balance speed between each application of the trial weight. The vibration amplitude vs. trial weight location is plotted on polar graph paper. The plot should approximate a circle with the center of the circle indicating the residual unbalance in the rotor. The API procedure, outlined in API 684 and other API standards, provides additional details.” Pg 8, first trial weight) to the second correction plane using the reference influence vector of the second correction plane to determine a mass and an angular location of the first calibration weight (Kelm, Pg 17, Table 5); 	performing a second influence run by: 
running the rotor at the intended balance speed and recording a second set of vibration measurements (Kelm, Pg 17, Table 5, second correction plane using the first set of vibration measurements and the second set of vibration measurements (effects of second trial weight is calculated from the vector difference of the second trial response and the first trial response); the optimum correction weight mass and locations are calculated from vibration data of a reference run and using the calculated influence coefficients which are components of vectors. It is implicit that these correction weights are named final first and second balancing weights in claim 1 are also fitted to the first and second correction planes, after first and second calibration weights, trial weights, are removed from the rotor for carrying out the balancing of the rotor) at the first bearing and the second bearing (Kelm, Pg 16, Table 3,IBX, IBY first trial), and 
removing the first calibration weight from the rotor (Kelm, Pg 7, trial weights are removed from the rotor);
calculating an influence vector of the second correction plane using the first set of vibration measurements (Kelm, Pg 7, Table 5, optimal correction weight mass and locations are calculated from vibration data of a reference run and using the calculated influence coefficients which are components of vectors. It is implicit that these correction weights named final first and second balancing weights in claim 1  are also fitted to the first and second correction planes (IB,OB) after the first and second calibration weights (trial weights) are removed from the rotor for carrying out the balancing of the rotor); and 
the second set of vibration measurements (Kelm, Pg 14, multiple vibration measurements are used for balancing at each plane.”); 
carrying out balancing of the rotor by: 
fitting a final balancing weight  to the first correction plane (Kelm, Pg 14, used to allow certain measurements given more/ less importance in determining the correction weight), and 
fitting a second balancing weight to the second correction plane using the calculated influence vector (Kelm, Pg 3, “API standards U is specified referenced to the journal reaction force (due to static weight) and is generally assumed to be one correction plane per bearing (two for most machines.”).

Regarding Claim[s] 3, Kelm discloses all the claim limitations including: fitting the first calibration weight comprises: calculating a calibration mass and a calibration angular location to reduce vibrations at the second bearing using the reference influence vector; selecting the first calibration weight to have a mass substantially corresponding to the calibration mass; and fitting the first calibration weight to an angular location of the second correction plane substantially corresponding to the calibration angular location (Kelm, Pg 4 - 8, Standard Balancing methods are taught from “SHOP BALANCING METHODS,”).

Regarding Claim[s] 8, Kelm discloses all the claim limitations including: The method according to claim 1, further comprising: 
carrying out partial balancing, 
before performing the first influence run, 
by fitting the first balancing weight to the first correction plane (152) in order to reduce vibrations at the first bearing (Kelm, Pg 4 - 8, Standard Balancing methods are taught from “SHOP BALANCING METHODS,” incorporates partial balancing and final corrections).

Regarding Claim[s] 9, Kelm discloses all the claim limitations including: during the second influence run increased vibrations are recorded at the first bearing than during the first run (Kelm, Pg 6, Figure 3,  Shop balancing with incremental balance method is increasing vibrations during the second influence run are the result of choosing the first calibration weight, However, the claims do not specify by what parameters the first weight is chosen.)

Regarding Claim[s] 10 & 11, Kelm discloses all the claim limitations including: first correction plane is located on a compressor turbine disk of the rotor (Kelm, Abst, compressor, Pg 3, ), and the second correction plane is located on an exit stub shaft of the rotor (Kelm, Pg 4, two correction planes near ends of rotor, Pg 14, “The influence coefficients and initial vibration provide an overdetermined system when multiple vibration measurements are used for balancing at each plane. That is, there are more known data points (vibration measurements) than degrees of freedom (balance planes). Since the system is overdetermined, generally there is not an exact solution. Instead of an "exact" solution, a best fit solution must be used. There are several criteria for finding a best fit solution and they all have the objective of minimizing the residual vibration by placing a final correction weight or weights.”).

Regarding Claim[s] 12, Kelm discloses all the claim limitations including: intended balance speed is a full operational speed at or around a first speed of the rotor at which a mode shape of the rotor becomes significant for balancing considerations (Kelm, Pg 2, Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Texas A&M Turbomachinery Laboratory, Ray Kelm et al. (‘Kelm hereafter).

Regarding Claim[s] 2, Kelm discloses all the claim limitations including: reference influence vector comprises a magnitude which is an average over the magnitudes of a plurality of reference rotors, and the reference influence vector comprises a phase angle which is an average over the phase angles of the plurality of reference rotors. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention where the  balancing operator would take the average of the magnitude or weight and phase information of the reference influence vectors of the preformed balancing operations of the same rotor type to determine the reference influence vector, since it is use of a known technique to improve similar methods the same way.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 4 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "mass of the first calibration weight  is inversely proportional to a magnitude of the reference influence vector of the second correction plane.”
The closest prior art is as cited above (‘Kelm, ‘Ehrich, ‘Thomas and ‘‘Trukenmueller).
‘Kelm does not teach a first calibration weight that is proportional to a magnitude of the vibrations of the first trial run that is performed with a first trail weight.  ‘Kelm does not teach any inverse proportional relationship of the magnitude of the reference influence vector of the second correction plane. 
‘Ehrich, ‘Thomas and ‘‘Trukenmueller do not teach a first calibration weight that is proportional to a magnitude of the vibrations of the first trial run that is performed with a first trail weight.  ‘Kelm does not teach any inverse proportional relationship of the magnitude of the reference influence vector of the second correction plane. 
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claim 5 - 7. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
04/28/2022